Title: From Thomas Jefferson to Hogguer, Grand & Cie., 13 January 1788
From: Jefferson, Thomas
To: Hogguer, Grand & Cie.



Gentlemen
Paris Jan. 13. 1788.

In my letter of Dec. 30 to Messrs. H. Fizeaux & co. I informed them that I would write to the treasury board for orders relative to the reimbursement of the 51,000 gelders. I did so immediately. I now receive your favor of the 5th. instant informing me the creditors insist on immediate paiment. I have no means in my power but to refer it again to the discretion and situation of Messrs. Willincks & Van Staphorsts to know whether they will pay this sum. If they will, I write to them by this post to give them all the authority for this purpose which I can give. I write at the same time to Mr. Adams, praying him to say, in a letter addressed to them directly, what he shall think proper on the occasion. I wish they may find themselves in a situation to make the paiment: if they do not, I have no other resource but that of the Treasury board, to whom I have already written. You will be so good as to call on Messieurs Willincks & Van Staphorsts on this subject, after such an interval of time as may be requisite for the passage of my letter  to Mr. Adams at London, and of his from thence to Amsterdam. I have the honor to be Gentlemen your most obedient & most humble servt.,

Th: Jefferson

